DETAILED ACTION
	In Application filing on 07/15/2019 Claims 1- 11 are pending. Claims 1- 11 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2020 & 03/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
	Limitations directed toward the tray and powder are directed toward materials worked upon by the die assembly apparatus and are given patentable weight to the extent which effects the structure of the claimed die assembly apparatus.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10- 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the die assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the gas streams" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 4 and 6- 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102011075602 A1 (“Rainer”).
	Regarding claim 1, Rainer teaches a die assembly to engage a tray having a periphery and that receives a powder that is engaged by the die assembly to form a cavity in the powder in which a product having a configuration is formed ([0002- 0003] and Figs. 1- 5), the assembly including:
	a body (2) of generally rectangular configuration (Fig. 1 and [0021]) so as to have a pair of spaced first sides that are generally parallel and transversely spaced, and a pair of second sides that are generally parallel and transversely spaced and that extend between the first sides, with the sides surrounding a central area (Fig. 1 and [0038] teach walls 2e, 2f, 2g, 2h of the mold box 2 surrounding a central area as claimed);
	a support portion extending across said area and being fixed to sides (Fig. 3 and [0048- 0049] display stamp board A in a lowered stamp position fixed to the sides of the mold box 2);
	at least one mould member (individual stamps of stamp board A) fixed to the support portion (2) and projecting form the support portion and having a configuration that corresponds to the product configuration and that is to be pressed into the powder to form said cavity (Fig. 3 displays the individual stamps projecting from stamp board A; [0002- 0003] teaches stamps of the stamp board A used to produce molding powder depressions in the molding box 2); and wherein
	at least one of the sides has a duct through which gas passes, and at least one gas outlet/gas inlet communicating with the duct so as to provide at least one gas stream to pass the tray periphery to remove the powder therefrom (Figs. 2- 5 and [0009, 0011, 0015, 0038- 0040] teach suction gaps 7a, 8a, 9a, 10a provided on all four sides where each gap leads to nozzles 7, 8, 9, 10 in order to remove access powder; [0008, 0056- 0057] and Fig. 5 teach blowing nozzles on all four walls of the mold box 2 directing gas and powder to suction nozzles).

	Regarding claim 2, Rainer teaches the gas passing through the duct is delivered to the duct under pressure, said gas inlet/outlet is a first gas outlet, and said one of the sides has further gas outlet, with each of the gas outlets being in communication with said duct so as to receive the gas under pressure therefrom, so that a plurality of gas streams are generated that are to be directed at the tray periphery (Figs. 2- 5 and [0009, 0011, 0015, 0038, 0040] teach suction line 13 suctioning air and starch on all four sides of table top 3 at connection openings 12a; [0008, 0056- 0057] and Fig. 5 teach blowing nozzles on all four sides of mold box which blow an air stream in the form of an air curtain at an acute angle against the outer walls 2e, 2f of mold box 2 in order to blow molding powder that adheres to the side surfaces of the molding box).

	Regarding claim 3, Rainer teaches at least one of the gas outlets is a slot ([0008, 0056- 0057] and Fig. 5 teach blowing nozzles 16, 17 being air knives which implies the outlet is a slot).

	Regarding claim 4, Rainer teaches each of the gas outlets is a slot ([0008, 0056- 0057] and Fig. 5 teach each of the blowing nozzles 16, 17 being air knives which implies the outlet of each are slots).

	Regarding claim 6, Rainer teaches each of the sides is provided with a duct, and a plurality of gas outlets, with the gas outlets of each side communicating with the duct of that side so that a plurality of gas streams are to be directed at the tray periphery (Figs. 2- 5 and [0040] teach suction gaps 7a/10a provided on all four sides; [0008, 0056- 0057] and Fig. 5 teach blowing nozzles on all four walls of the mold box 2 leading to suction area C of suction nozzles).

	Regarding claim 7, Rainer teaches the gas passing through the duct is drawn into the duct as a result of reduced air pressure delivered to said duct, said gas inlet/outlet is a first gas inlet, with said gas inlet being a first gas inlet, and said at least one of said sides has further gas inlet, with each gas inlet being in communication with said duct so as to deliver gas thereto, so that a plurality of gas streams are generated that pass the tray periphery (Figs. 2- 5 and [0040] teach suction gaps 7a,8a,9a,10a provided on all four sides where each gap leads to nozzles 7, 8, 9, 10; [0008, 0056- 0057] and Fig. 5 teach blowing nozzles on all four walls of the mold box 2 leading to suction area C of suction nozzles at a reduced air pressure).

	Regarding claim 8, Rainer teaches at least one gas inlet is a slot (Figs. 2- 5 display the gaps 7a/10a each being slots).

	Regarding claim 9, Rainer teaches each gas inlet is a slot (Figs. 2- 5 display the gaps 7a/10a each being slots).

	Regarding claim 10, Rainer teaches a die assembly and tray, with the tray periphery including a top upwardly facing surface that is engaged by the gas streams (Fig. 3 displays the individual stamps projecting from stamp board A; [0002- 0003] teaches stamps of the stamp board A used to produce molding powder depressions in the molding box 2; Figs. 2- 5 and [0009, 0011, 0015, 0038- 0040] teach suction gaps 7a, 8a, 9a, 10a provided on all four sides where each gap leads to nozzles 7, 8, 9, 10 in order to remove access powder; [0008, 0056- 0057] and Fig. 5 teach blowing nozzles on all four walls of the mold box 2 directing gas and powder to suction nozzles).

	Regarding claim 11, Rainer teaches the periphery includes upwardly extending side surfaces that are engaged by the gas streams (Fig. 1 and [0038] teach walls 2e, 2f, 2g, 2h of the mold box 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102011075602 A1 (“Rainer”).
	Regarding claim 5, Rainer teaches at least one outlet/inlet is a plurality of gas outlets with the outlets arranged in a first set of outlets and a second set of outlets, with the first set of outlets being spaced from the second set of outlets, ([0008, 0012, 0028, 0056- 0057] and Fig. 5 teach blowing nozzles on all four walls of the mold box 2 directing gas and powder to suction nozzles).
See Rainer [0008]). Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) for further details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744